Exhibit 10.122
[Free Translation from Hebrew]


Agreement of Principles


Entered into and signed on March 17, 2008


By and between
 
Tiv Taam Holdings 1 Ltd. (Public Company 52-004118-7)
Industrial Zone, Emek Hefer, P.O. Box 1140 Hadera 38811
(hereinafter - the "Seller")


of the first part;


And:
 
Xfone 018 Ltd. (P.C. 51-353343-0)
1 Odem St., Petach Tikva 49170
(hereinafter– the "Buyer")   
 
  of the second part;


Whereas
The Seller holds 14,497,847 shares of Robomatix Technologies Ltd. (Public
Company 52-004037-9) (hereinafter - the "Company"), which constitute 88.8% of
the Company's issued share capital (approximately 68.54% of the Company's share
capital in full dilution, assuming conversion of all the convertible securities,
including options, into the Company's shares); and

 
Whereas
The Company is registered with the Registrar of Companies in Israel and was
traded in the past in a stock exchange in the United States; and

 
Whereas
At the date of execution of this Agreement of Principles, the Company does not
have independent business activity, to the exclusion of its holdings as
described below; and

 
Whereas
The Company holds 90% of the issued share capital of Tadiran Telecom -
Communication Services In Israel Ltd. (P.C. 51-358880-6) (hereinafter - "Tadiran
Telecom"), in full dilution, including options; and

 
 
-1-

--------------------------------------------------------------------------------

 
 
Whereas
Tadiran Telecom is the general partner in Tadiran Telecom - Communication
Services In Israel – Limited Partnership (No. 55-021770-7) (hereinafter - the
"Partnership"); and

 
Whereas
The Company is a limited partner in the Partnership and its share in the
Company's capital is at 90% of the Partnership's capital; and

 
Whereas
The Partnership is in the business of distribution, sale, maintenance and
service of business communications switchboards and auxiliary equipment for
switchboards in Israel; and

 
Whereas
The Seller presented to the Buyer copies of A. the Company's articles of
association and Tadiran Telecom's articles of association, B. The shareholders
agreement dated April 21, 2005 between the Company and Man Capital Investments
Ltd., C. an agreement between the Partnership and Gill & A.R. Telecom Systems –
Registered Partnership, and correspondence with respect to the aforementioned
agreement between the Company and Mark Zaltzman's counsel, D. the draft of the
Partnership's financial statements for December 31, 2007. The Buyer represents
that he is aware of the contents and provisions the aforementioned documents
A-D; and

 
Whereas
The Seller wishes to sell to the Buyer all the Company's shares that he owns,
and the Buyer wishes to acquire from the Seller all the Company shares owned by
the Seller, free and clear of any debt, pledge, lien or any third party right,
and through these shares to acquire control of the Company, of Tadiran Telecom
and of the Partnership, as the term "Control" is defined in the Securities Law,
5728-1968; and

 
Whereas
The Seller represents as follows:

 
 
A.
He is not a party to any voting agreement in the Company and/or in Tadiran
Telecom and/or in the Partnership (to the exclusion of documents a-c above, if
and insofar that they constitute a voting agreement);

 
 
B.
He holds more than one half of the voting rights at the general meeting of the
Company, and through it at the general meeting of Tadiran Telecom and at the
parallel body of the Partnership;

 
 
C.
He holds more than one half of the rights for the appointment of directors at
the Company, and through it at Tadiran Telecom and at the parallel body of the
Partnership; and

 
Whereas
The Buyer intends to acquire all of Man Capital Investments Ltd.'s holdings in
Tadiran Telecom, and its full rights in the Partnership;

 
 
-2-

--------------------------------------------------------------------------------

 
 
Now, Therefore, the Parties have Agreed, Stipulated and Represented as Follows:
 
1.
Acquisition of the Seller's Shares in the Company

 
 
1.1.
The Seller will sell to the Buyer 14,497,847 of the Company's ordinary shares,
which constitute 100% (one hundred percent) of the Seller's shares in the
Company (hereinafter – the "Acquired Shares"). In consideration for the Acquired
Shares and for fulfillment of the Seller's undertakings in accordance with
Section 2.1 below, the Buyer will pay the Seller a sum of NIS 44 (forty four)
million, subject to adjustments as stated in Section 3.2 below (hereinafter –
the "Acquisition Amount").

 
 
1.2.
On the date of the transaction's closing (as this term is defined below), the
Buyer will pay the Seller, on account of the Acquisition Amount, the sum of NIS
15.5 (fifteen and a half) million, through a cashier’s check to the order of the
Seller (hereinafter – the "First Installment").

 
 
1.3.
An additional sum of NIS 15.5 (fifteen and a half) million linked to the
Consumer Price Index as stated in Section 1.6 below (hereinafter – the "Second
Installment"), will be paid by the Buyer to the Seller until November 20, 2008.
The sum of the Second Installment is subject to adjustments as stated in Section
3.2 below.

 
 
1.4.
The balance of the Acquisition Amount, an amount of NIS 13 (thirteen) million,
linked to the Consumer Price Index as stated in Section 1.6 below (hereinafter –
the "Third Installment"), will be paid by the Buyer to the Seller until November
1, 2009. At the date of the transaction's closing, the Buyer will deliver to the
Seller a postdated check made to the order of the Seller due to the Third
Installment, payable on November 1, 2009.

 
 
1.5.
To ensure the performance of the Second Installment, the Buyer will deposit in
the hands of the parties' counsel, Adv. Nir Oren and Adv. Ofer Yuval, who shall
serve as the parties' trustees, in joint trust (jointly, hereinafter – the
"Trustee"), a postdated check made to the order of the Seller in the sum of NIS
15.5 million, payable on November 20, 2008, according to a letter of
instructions to the Trustee which will be signed by the parties on the date of
closing of the transaction.

 
 
1.6.
The sums of the Second and Third Installments will be linked to the Consumer
Price Index. A change to the Consumer Price Index will be calculated according
to the last known index on the date of the transaction's closing in comparison
to the last known index on the day of actual payment. In the event the sums of
the Second and Third Installments, or any of them, increase as a result of
linkage differentials as aforesaid, the Buyer will pay the linkage differentials
to the Seller on the dates of the Second and/or Third Installment, respectively.
In the event that the sums of the Second and Third Installments, or any of them,
decrease as a result of linkage as aforesaid, the mechanism described in Section
1.10 below will apply to the decreased sum, mutatis mutandis.

 
 
1.7.
In exchange for delivering the cashier’s check and the checks as aforementioned
in Sections 1.2-1.5 above to the Seller and the Trustee, as the case may be, and
at the time of delivery thereof, the Seller will deliver to the Buyer signed
share transfer deeds which address the transfer of all the Acquired Shares
(14,497,847 shares) as well as the rest of the documents required for the
performance of the share transfer as aforesaid in accordance with the law and/or
the Company's articles of association. In addition, the Seller will deliver to
the Buyer resignation letters of all the Company's directors, as well as
resignation letters of the directors who were appointed on behalf of the Company
or according to its recommendation in Tadiran Telecom.

 
 
1.8.
For the avoidance of any doubt, failure to pay the Second Installment and the
Third Installment by the Buyer in full and on time, will constitute a material
breach of this Agreement of Principles. Without derogating from the aforesaid
and from any remedy and/or right of the Seller according to law and by virtue of
an agreement, for every day of delay in payment of the Second and/or Third
Installment, the Buyer will pay the Seller a linked interest at a rate of 1% per
month, for the sum in arrears, which shall be added to the sum in arrears on a
monthly basis.

 
 
-3-

--------------------------------------------------------------------------------

 
 
 
1.9.
To ensure the performance of each of the Second and/or Third Installments, the
Buyer will deliver to the Seller on the date of the transaction's closing a
letter of guarantee from the Buyer's parent company, Xfone Inc., in the language
agreed upon between the parties until the date of the transaction's closing. In
the event that the parties do not reach an agreement with respect to the
language of the letter of guarantee to the satisfaction of the Seller until the
date of the transaction's closing, the Seller will be entitled to inform the
Buyer that he is withdrawing from fulfillment of the transaction. For the
avoidance of doubt, it is clarified that the Seller gave his agreement to the
language of the guarantee attached as Annex B to this Agreement of Principles.

 
 
1.10.
 

 
 
1.10.1.
Upon presentation of the approval of the Buyer's bank for the performance of an
irrevocable transfer of the Second Installment in full (including linkage
differentials thereon) until November 20, 2008, to the Seller's bank account,
the Trustee will return the check aforementioned in Section 1.5 to the hands of
the Buyer.

 
 
1.10.2.
In the event that the Acquisition Amount is decreased as aforementioned in
Sections 3.2 and 3.3, the Buyer will pay to the Seller the sum of the Second
Installment less the consideration reduction amount, and upon presentation of
the approval of the Buyer's bank for the performance of an irrevocable transfer
of the Installment as aforesaid, the Trustee will return to the Buyer the check
aforementioned in Section 1.5.

 
 
1.10.3.
In the event that the Trustee was not presented with the approval from the
Buyer's bank for the performance of an irrevocable transfer of the Second
Installment or for the performance of the reduced Second Installment (in the
event that the Acquisition Amount was reduced) until November 23, 2008, the
Trustee will transfer the check aforementioned in Section 1.5 to the Seller who
will be entitled to clear it (in whole or in part, as the case may be), without
derogating from any remedy and/or right of the Seller according to law and/or by
virtue of an agreement.

 
 
1.10.4.
It is agreed that apart for the adjustment of the sum of the Second Installment
in accordance with Section 3.2 below, the Buyer will not be entitled to deduct
and/or offset any sum from the Second Installment and from the Third Installment
and/or avoid and/or postpone the payment date of the Second Installment and the
Third Installment, for any reason whatsoever, including due to a claim that the
Seller breached any of the provisions of this Agreement of Principles.

 
 
1.11.
For the avoidance of doubt, it is clarified that upon performance of the First
Installment, the Buyer will be entitled to all the rights accompanying all the
Acquired Shares, including appointment of directors, voting rights etc. in
accordance with the provisions of the law and the Company's articles of
association.

 
-4-

--------------------------------------------------------------------------------

 
 
2.
Liability for the Company's Debts and Undertakings

 
 
2.1.
The Seller will bear all the Company's debts to the tax authorities with respect
to the period until the date of the transaction's closing, if and insofar that
such debts exist and/or shall exist, and he will indemnify the Company due to
any debt paid by it as aforesaid. In his contacts with the tax authorities with
respect to the Company's debts and even before the issuance of final assessments
for the Company, the Seller will be entitled to use the Company's accumulated
losses which are related to the period until the date of the transaction's
closing, provided that such use will be subject to and in accordance with any
law and with the purpose of reducing the Company's debts to the tax authorities.
For the aforesaid purpose, and as a condition for the Seller's liability
according to this Section 2, the Seller, or whoever he determines for this
purpose, will represent the Company in the contacts with the tax authorities and
in any legal proceeding (including an appeal and/or a motion for leave to appeal
the results of the proceeding until a conclusive judgment) with respect to the
tax assessment for the period until the date of the transaction's closing and
will be the Company's power of attorney for this matter, and the Buyer
undertakes to act in his capacity as a shareholder in the Company so that the
Company will sign any document required for that purpose and to provide the
Seller with the required assistance for the representation of the Company as
aforesaid. It is clarified that the Seller will bear all the costs involved in
the contacts with the tax authorities and in any legal proceeding as aforesaid,
if any. If for any reason whatsoever, to the exclusion of the breach of the
Buyer's undertakings determined in this Sub-section above, the Seller will not
use the Company's accumulated losses as aforesaid, the Seller will not be
entitled to any compensation from the Buyer, the Company, Tadiran Telecom or the
Partnership. Without derogating from the aforesaid, the Company will not settle
with the tax authorities and will not consent to the referral of the legal
proceeding, if any, to arbitration and/or mediation in accordance with Section
79A of the Courts Law [Consolidated Version] without the prior written consent
of the Seller.

 
 
2.2.
It is agreed that the Seller, on behalf of the Company, will conduct and bear
the costs of an arbitration proceeding/a legal proceeding that is held/will be
held opposite Hachsharat Hayishuv with respect to sums which are allegedly due
to the Company from Hachsharat Hayishuv in the event that any intakes are
received from the aforesaid proceedings, they will be paid to the Seller. The
Seller will also bear any sum decided against the Company in the context of an
arbitration proceeding/legal proceeding as aforesaid according to a judgment
which is not subject to a stay of execution, and will indemnify the Company due
to any adjudicated sum paid by the Company in the context of the aforesaid
proceedings, all subject to the Company signing any document required for its
representation by the Seller and/or anyone on his behalf (including in appeal
proceedings and/or an MLA on the results of the proceeding until a conclusive
judgment) and subject to the Company and/or the Buyer not settling and not
consenting to the transfer of the legal proceeding to arbitration and/or
settlement in accordance with Section 79a of the Courts Law [Consolidated
Version] without the prior written consent of the Seller.

 
 
2.3.
It is also agreed that the Seller will not be responsible for the debts of the
Company and/or of Tadiran Telecom and/or of the Partnership, as the case may be,
to the employees of any of the aforesaid corporations (hereinafter: the
"Employees"), whether created before the date of execution of this Agreement of
Principles and whether created after. The Buyer represents and undertakes that
he will not have any claim against the Seller due to undertakings vis-à-vis the
Employees, including, but not only, undertakings following the transfer of
control in the Company and/or in Tadiran Telecom and/or in the Partnership. The
Buyer undertakes to indemnify the Seller if he is charged by a judgment (which
is not subject to a stay of execution) given in a suit filed, if any, against
the Seller due to payments and/or rights that are due to any of the Employees
due to their status as employees (including, but not only, rights which are
granted to any of them following the transfer of control in the Company and/or
in Tadiran Telecom and/or in the Partnership). A condition for an
indemnification as aforesaid is that the Seller will enable the Buyer and/or the
Company and/or Tadiran Telecom and/or the Partnership to defend against the suit
in his name (including in appeal proceedings and/or an MLA on the results of the
proceeding until a conclusive judgment) and will sign any document required for
that purpose, and subject to the Seller not settling or consenting to the
transfer of the legal proceeding to arbitration and/or settlement in accordance
with Section 79a of the Courts Law [Consolidated Version] without the prior
written consent of the Buyer. The aforesaid does not derogate from the Buyer's
rights according to Section 3 below.

 
 
-5-

--------------------------------------------------------------------------------

 
 
 
2.4.
It is agreed that from the date of execution of this Agreement of Principles and
until the earliest of: (a) the date of the transaction's closing or (b) the
cancellation and/or termination of this Agreement of Principles, the Seller will
act in his capacity as a holder of control in the Company so that there will be
no material action in the Company, in Tadiran Telecom or in the Partnership,
that deviates from the ordinary course of business without consulting with the
Buyer and receiving his prior written consent, a consent which shall not be
denied, unless for reasonable reasons which will be described in a notice
delivered to the Seller in writing within three business days. For this matter,
"a material action which deviates from the ordinary course of business" means –
a distribution of dividend, grant of options for the acquisition of securities
in the Company and/or in Tadiran Telecom and/or in the Partnership, an increase
in the undertakings beyond the undertakings which derive from the corporation's
current activity, a share allotment, a change in the rights accompanying the
shares and the sale of material assets other than in the ordinary course of
business.

 
 
2.5.
The Seller undertakes that starting the date of execution of this Agreement of
Principles he will not make an offer and/or conduct negotiations and/or conduct
contacts with respect to the sale of the Acquired Shares, until the earliest of:
(a) the date of the transaction's closing or (b) the cancellation and/or
termination of this Agreement of Principles.

 
 
2.6.
It is agreed that the Seller will indemnify the Company and/or Tadiran Telecom
and/or the Partnership, as the case may be, due to any sum decided by a
competent court (in a judgment which is not subject to a stay of execution)
against any of them with respect to a demand and/or claim which the Seller knew
of and which was not disclosed by him to the Buyer until the date of the
completion of the Due Diligence Examination, as it is defined below. A condition
for an indemnification as aforesaid is that the Company and/or Tadiran Telecom
and/or the Partnership will enable the Seller to defend against the suit in
their name (including in appeal proceedings and/or an MLA on the results of the
proceeding until a conclusive judgment) and will sign any document required for
that purpose, subject to the Company and/or the Buyer not settling and not
consenting to the transfer of the legal proceeding to arbitration and/or
settlement in accordance with Section 79a of the Courts Law [Consolidated
Version] without the prior written consent of the Seller.

 
3.
A Due Diligence Examination and the Closing of the Transaction

 
 
3.1.
No later than 60 days from the date of execution of this Agreement of
Principles, the Buyer will complete a legal and accounting due diligence
examination of the Company, Tadiran Telecom and the Partnership (above and
hereinafter – the "Due Diligence Examination"). For the purpose of conducting
the Due Diligence Examination the Seller will deliver to the Buyer immediately
after the execution of this Agreement of Principles, the material reports and
documents related to the aforementioned corporations and which had not been
delivered to him previously. The Seller will also deliver to the Buyer, at his
request, additional documents and authorities with respect to the aforementioned
corporations and/or will cause them to be forwarded to the Buyer. It is agreed
that the delivery of all the information to the Buyer for the purpose of the Due
Diligence Examination is subject to an undertaking to maintain confidentiality
which has been signed by the Buyer and is attached as Annex A to this Agreement
of Principles.

 
 
-6-

--------------------------------------------------------------------------------

 
 
 
3.2.
The parties agree that the aggregate sum of the equity balance of the Company,
Tadiran Telecom and the Partnership, as of December 31, 2007, as shall appear in
the audited financial statements for December 31, 2007 of the Company, Tadiran
Telecom and the Partnership (hereinafter – the "Equity Balance") serves as a
basis for the Acquisition Amount. In the event that following the Due Diligence
Examination it is discovered that there are adverse changes to the Equity
Balance in a sum that exceeds NIS 500,000, the Buyer will be entitled to reduce
the Acquisition Amount accordingly. The parties agree that adverse changes to
the Equity Balance of the Company and/or Tadiran Telecom will not include the
impact of the changes to the equity balance of held companies as it is
reflected/will be reflected in the financial statements of the Company and/or
Tadiran Telecom by way of equity profits or partnership profits.
 
In the event that following the Due Diligence Examination, adverse changes to
the Equity Balance in a sum which exceeds NIS 4 million will be discovered, the
Buyer will be entitled to inform the Seller that he is withdrawing from the
performance of the transaction, and the Seller will be entitled to inform the
Buyer that he is withdrawing from the performance of the transaction. In the
event the Seller or the Buyer delivered a notice as aforesaid, this Agreement of
Principles will no longer have any binding effect (without derogating from the
provisions of the confidentiality undertaking in Annex A above), and it will be
considered null and void and no party will have any claim in this respect
against the other party.

 
 
3.3.
Until the passage of 5 business days after the completion of the Due Diligence
Examination the Buyer will inform the Seller (with a copy to the Trustee) about
his position with respect to the price adjustment and/or the right of
cancellation as aforesaid in Section 3.2. Within 5 business days after receipt
of the Buyer's notice, the Seller will disclose to the Buyer (with a copy to the
Trustee) his position with respect to the Buyer's position. In the event that
there is a disagreement between the Seller and the Buyer with respect to the
reduction of the Acquisition Amount and/or the right of cancellation, the
parties will act as follows:

 
 
3.3.1.
The financial managers on behalf of both parties will meet and try to reach an
agreement with respect to the reduction of the Acquisition Amount and its
amount. In the event that the parties reach an agreement, its details shall be
disclosed to the Trustee.

 
 
3.3.2.
In the event that the parties' financial managers do not reach an agreement
within 7 days, Mr. Guy Nissenson on behalf of the Buyer will meet Mr. Kobi
Traibitsh on behalf of the Seller and they will try to reach an agreement with
respect to the reduction of the Acquisition Amount and its amount. In the event
that the parties reach an agreement, its details will be disclosed to the
Trustee.

 
 
3.3.3.
In the event that the parties do not reach an agreement as aforesaid within 14
additional days, the parties will turn to an accountant whose identity will be
agreed upon between the parties until the date of the transaction's closing, and
at the absence of an agreement – to an accountant who shall be appointed by the
President of the Institute of Certified Public Accountants in Israel
(hereinafter: the "Deciding Adjudicator") who will decide with respect to the
reduction of the Acquisition Amount and its amount, after hearing the parties'
arguments on the matter. The Deciding Adjudicator's judgment will be given
within 14 days of the date on which he was addressed and will be final and
binding, and a copy of it will be given to the Trustee.  

 
 
-7-

--------------------------------------------------------------------------------

 
 
 
3.3.4.
It is agreed that insofar that the disagreements between the parties as
aforesaid in Section 3.3 will impact the right of the Buyer or the Seller to
cancel the Agreement in accordance with the provisions of Section 3.2 above, the
date of the transaction's closing will be postponed until the end of 5 business
days after resolving the disagreement as aforementioned.

 
 
3.4.
It is agreed that until the passage of 5 business days after the completion of
the Due Diligence Examination the Buyer will be entitled to withdraw from the
fulfillment of the transaction at the occurrence of one of the cases described
below (without derogating from his confidentiality undertakings as
aforementioned in Annex A of this Agreement of Principles). In the event that
the Buyers informs that he is withdrawing from the fulfillment of the
transaction, this Agreement of Principles will be null and void and none of the
parties shall have any demands and/or rights and/or claims with respect to this
Agreement of Principles and/or its cancellation:

 
 
3.4.1.
The Buyer's right to cancel the transaction was activated in accordance with his
right according to any provision of the provisions of this Agreement of
Principles above and hereinafter.

 
 
3.4.2.
The Buyer discovered a material finding with respect to the Acquired Shares
and/or with respect to the rights accompanying the Acquired Shares and/or with
respect to the Company and/or with respect to Tadiran Telecom and/or with
respect to the Partnership and/or with respect to the assets of any one of them
and/or with respect to the rights of any one of them and/or with respect to the
undertakings of any one of them and/or any other material finding related to any
one of them, and which significantly prejudices the profitability of the
transaction for the Buyer (for this matter it is clarified that any finding
which means an adverse change to the Equity Balance will not entitle the Buyer
to a right of cancellation as aforesaid unless the adverse change to the Equity
Balance accumulates to a sum which exceeds NIS 4 million in which case the
cancellation will be in accordance with Section 3.2 and 3.3 above).

 
 
3.4.3.
In the context of the Due Diligence Examination, the Buyer did not receive
material documents requested by him.

 
 
3.4.4.
The Buyer discovered that a representation of the Seller's representations in
this Agreement of Principles is untrue.

 
 
3.5.
Immediately after the execution of this Agreement of Principles the parties will
file with the General Director of the Antitrust Authority (hereinafter – the
"General Director") suitable requests for receiving the approval of the General
Director for the transaction which is the subject matter of this Agreement of
Principles. The parties will also file, immediately after the execution of this
Agreement of Principles, any request to any governmental authority (such as the
Ministry of Communication) the approval of which is required by any law for the
purpose of performance of the transaction (hereinafter – the "Authority"), if
and insofar that it is required.

 
 
-8-

--------------------------------------------------------------------------------

 
 
3.6.
The transaction which is the subject matter of this Agreement of Principles will
be completed within 75 days of the date of execution of this Agreement of
Principles or within 15 days of the date on which the approval of the General
Director or the approval of the Authority is received (if and insofar that such
an approval is required), at the latest of all these (above and hereinafter –
the "Date of the Transaction's Closing").
 
In the event that the approvals of the General Director or of the Authority were
not received (insofar that it was required) within 120 days of the date of
execution of this Agreement of Principles, or a reserved approval was received
or an approval under conditions which make it burdensome on the Buyer or
significantly prejudice the profitability of the transaction for the Buyer, this
Agreement of Principles will be null and void as if it was never executed
(without derogating from the Buyer's undertakings for confidentiality as
aforesaid in Annex A of this Agreement of Principles) and no party will have any
claim in this respect against the other party, unless an act and/or omission of
a party to this Agreement of Principles was the cause of not giving the approval
as aforesaid.

 
4.
Miscellaneous:

 
 
4.1.
Each party, by signing this Agreement of Principles, represents and confirms
that his entering into this Agreement of Principles was approved by the organs
authorized to approve it in that party and that there is no lawful or
contractual impediment to his entering into this Agreement of Principles and to
the fulfillment of all of his undertakings in accordance with this Agreement of
Principles. The Seller represents and undertakes that his signature on this
Agreement of Principles and/or the sale of his holdings in the Company is not
contradictory to any agreement between the Seller and/or the Company and/or
Tadiran Telecom and/or the Partnership and any third party.

 
 
4.2.
Subject to the right to cancel this Agreement of Principles which is established
in the provisions of this Agreement of Principles above, and apart from the
explicit representations given by the Seller in this Agreement of Principles and
the representations which will be given in the context of the Due Diligence
Examination, the Buyer is buying the Acquired Shares according to the status of
the Company and of Tadiran Telecom and of the Partnership As Is and the Buyer
does not have and will not have any demand and/or claim against the Seller to
the exclusion of with respect to the incorrectness and/or incompleteness of the
explicit representations given by the Seller as aforesaid in this Section and/or
the breach of this Agreement of Principles by the Seller.

 
 
4.3.
The laws of the State of Israel will apply to this Agreement of Principles
(including, for the avoidance of doubt, to the guarantee mentioned in Section
1.9 above). The courts of the city of Tel Aviv shall have sole and exclusive
jurisdiction to discuss and decide on any disagreement arising between the
parties with respect to all matters related to this Agreement of Principles, its
interpretation and fulfillment.

 
 
4.4.
No change and/or amendment to this Agreement of Principles shall be in effect
unless made in writing and signed by all parties to this Agreement of
Principles.

 
 
4.5.
For the avoidance of doubt it is clarified that in any case in which this
Agreement of Principles is cancelled and/or considered to be cancelled, for any
reason whatsoever, the Buyer's undertaking to maintain confidentiality as
aforesaid in Annex A of this Agreement of Principles shall continue to apply.

 
 
-9-

--------------------------------------------------------------------------------

 
In witness whereof, the Parties have hereto set their hands on:
 

         
/s/ Tiv Taam Holdings 1 Ltd.
   
/s/ Xfone 018 Ltd.
 
Tiv Taam Holdings 1 Ltd.
   
Xfone 018 Ltd.
 
The Seller
   
The Buyer
  Represented by:    
Represented by: Roni Haliva - CEO
 

 

 
 
-10-

--------------------------------------------------------------------------------

 
 
Annex A
 
Confidentiality Undertaking


To
Tiv Taam Holdings 1 Ltd.
Emek Hefer Industrial Zone, P.O.B 1140 Hadera 38811


Since you intend to provide us with Confidential Information with respect to the
Company and its activity (including with respect to any corporation controlled
by the Company and its activity) for the purpose of performing a due diligence
examination (the “Due Diligence Examination”), we therefore irrevocably
undertake as follows:
 
1.
In this undertaking, the “Confidential Information” means: any information of
any kind whatsoever that shall be disclosed to us, to our employees and/or
anyone on our behalf by you in the context of the Due Diligence Examination,
including and without derogating from the generality of the aforesaid, any
information regarding any of the Company’s shareholders, the Company’s officers,
the Company’s customers (including potential customers), to the business of any
of the Company’s shareholders, to the Company’s future plans regarding the
manner of conduct of its business, including any information directly or
indirectly related to the Company’s business, the Company’s internal procedures,
commercial contacts and affairs, economic and financial planning, volume of
activity, pricelists, market prices, key personnel therein, employee training
and qualification methods that the Company uses and/or will use during employee
training, marketing methods, information regarding the products manufactured
and/or to be manufactured by the Company or the development, manufacture or
marketing thereof, to the Company’s work methods, the Company’s calculations,
information regarding the Company’s data, suppliers, sales, investors,
employees, information regarding the relations between the Company and its
customers and suppliers, its customers’ demands, its assets and liabilities,
know-how regarding past, existing or future projects, including all information
pertaining to the Company’s intellectual property rights including know-how,
perceptions, tests, registrations, formulas, compositions, designs, inventions
and ideas, existing and future developments, patents, copyrights and the
technology used or developed by the Company in connection with its products, and
the documents, sketches, accounts, specifications, printouts, floppy discs,
magnetic tapes, software, computer programs, CDs, work papers and any document
or database that includes the Confidential Information, in whole or in part,
whether prepared by the Company or therefore, and any document of any kind
whatsoever that will serve us, our employees and/or anyone on our behalf in
connection with the Due Diligence Examination.

 
In this Section, the term “Company” includes the Company and anycorporation
controlled by the Company.
 
2.
By signing this letter of undertaking , we undertake to you on our behalf and on
behalf of our employees and/or anyone on our behalf as follows:

 
 
Annex A -1 -

--------------------------------------------------------------------------------

 
 
 
2.1
To maintain in strict confidence and not to disclose or transfer to another,
either directly or indirectly, the Confidential Information or any part thereof.

 
 
2.2
Not to make any use, exploitation or application of the Confidential Information
or any part thereof except for the use necessary for the application of the
purpose for which the Confidential Information was delivered to us by the
Company (namely for performing the Due Diligence Examination).

 
 
2.3
Not to publish the Confidential Information or any part thereof in any way.

 
 
2.4
To take the maximum precautions that are reasonable in these circumstances in
order to prevent the presence and/or reaching of the Confidential Information to
any third party.

 
 
2.5
We undertake to ensure, through every reasonable means, that all of our
employees and/or anyone on our behalf, having access to the Confidential
Information, shall be bound by a confidentiality undertaking according to the
provisions of this undertaking, and we shall be fully responsible to you and to
the Company for our employees and/or anyone on our behalf maintaining
confidentiality.

 
 
2.6
Not to copy and/or photocopy and/or duplicate and/or otherwise create copies of
the Confidential Information or any part thereof, including through computer
copying, other than as required solely for the application of the purpose for
which the Confidential Information shall have been delivered to us (namely for
performing the Due Diligence Examination).

 
 
2.7
To return to the Company the Confidential Information, including any copy made
thereof, upon your first demand, without our retaining any copies of the
Confidential Information, including computer-made copies.

 
3.
We further declare, on our behalf and on behalf of our employees and/or anyone
on our behalf, as follows:

 
 
3.1
The Company reserves all rights to every invention, patent, trademarks, service
signs, drawings, moral right, copyright, and any other intellectual property
right invented or planned by the Company and/or anyone on its behalf in
connection with the Confidential Information.

 
 
3.2
The disclosure of the Confidential Information to us, to our employees and/or
anyone on our behalf and the use thereof do not grant us, our employees and/or
anyone on our behalf, under any circumstances, any right or license in respect
of the Confidential Information, beyond the right to use the Confidential
Information for the purpose of application of the purpose for which the
Confidential Information was delivered to us (namely for performing the Due
Diligence Examination).

 
 
Annex A -2 -

--------------------------------------------------------------------------------

 
 
 
3.3
Our mere exposure to the Confidential Information does not constitute, directly
or indirectly, the granting of a license and/or the granting of any right
regarding a trademark, patent, copyright, trade secret and/or any other
intellectual property right, of any kind whatsoever which will be based on the
Confidential Information.

 
4.
Our undertakings according to this undertaking shall not apply with respect to
any details included in the Confidential Information, which constitute
information being in the public domain or having come into the public domain
other than as a result of any breach of our undertakings; shall not apply to any
Confidential Information received by us from third parties other than through
any breach of our undertakings; shall not apply to Confidential Information
required by law to be disclosed (a condition precedent thereto is that in such a
case we will give you an advance notice in writing 10 (ten) days before such
disclosure, to the extent possible and feasible).

 
5.
We will not be allowed to assign or transfer our rights and/or undertakings
according to this undertaking.

 
6.
This undertaking will remain in effect until the Date of the Transaction's
Closing as this term is defined in the Agreement.

 
7.
For the avoidance of doubt, it is clarified that in the event that the
Transaction shall not be closed for any reason, this undertaking will remain in
effect indefinitely.


 
Sincerely,
 
/s/ Xfone 018 Ltd.
Xfone 018 Ltd.
 
 
 
Annex A -3 -

--------------------------------------------------------------------------------

 
 
Annex B


Date ________________


FROM: Xfone, Inc.
IN FAVOUR OF: Tiv Taam Holdings 1 Ltd. (the "Seller")


Dear Sirs/Madam,


 
1.
With reference to the agreement dated March 16 2008, between the Seller and
Xfone 018 Ltd. (the "Buyer"), for the sale of shares of Robomatix Technologies
Ltd. (the "Agreement"), the undersigned, Xfone, Inc., hereby irrevocably and
unconditionally undertakes to pay to the Seller, upon receipt of the Seller’s
first written demand stating that the amount claimed has become due to the
Seller and remained unpaid, (i) The Second Payment of the Purchase Amount under
the Agreement, in an amount of NIS 15,500,000 (fifteen million five hundred
thousand NIS) subject to any adjustment in accordance with the provisions of the
Agreement and any arrear interest accrued thereon, and (ii) The Third Payment of
the Purchase Amount under the Agreement, in an amount of NIS 13,000,000
(thirteen million NIS) and any arrear interest accrued thereon, all in
accordance with the provisions of the Agreement. In addition the undersigned
undertakes to reimburse you for any reasonable legal expenses which shall be
incurred by you in connection with the enforcement of the Agreement and this
guarantee.



 
2.
the undersigned hereby acknowledges the content of the Agreement, its provisions
and all obligations assumed by the Buyer there under.



 
3.
This guarantee shall remain valid until the full payment of the Second Payment
and the Third Payment of the Purchase Amount under the Agreement.



 
4.
The undersigned will act upon the Seller’s first written demand, regardless if
such demand was or was not addressed to the Buyer prior to the Seller's demand
appointed to the undersigned. Furthermore, the Seller is not required to give
the undersigned any prior-notice and/or extension period as a precondition to
its undertakings hereunder.



 
5.
Any notice required or permitted hereunder, including, without limitation,
service of process in connection with this guarantee, shall be delivered to the
undersigned at the offices of Xfone 018 Ltd. at 1st Ha’odem St., Kiriat Matalon,
Petach Tikva, Israel and any document delivered at such address shall be deemed
legally binding and received upon the date of delivery.



 
6.
This guarantee shall be governed and construed in accordance with the laws of
the state of Israel, without reference to conflicts of laws principles.



 
7.
Any and all disputes in relation to this guarantee shall be exclusively resolved
by the competent courts in the city of Tel Aviv, Israel.





_________________________


Xfone, Inc.


 
Annex B -1 -

--------------------------------------------------------------------------------

 




I hereby confirm, that Xfone, Inc. ("Xfone") is the holder  of 69% of the issued
share capital of Xfone 018 Ltd., and that this guarantee was signed on behalf of
Xfone by Mr._____________, ID number __________ whose signature binds Xfone for
the all purposes hereof. I further confirm that Xfone has the capacity and
authority to execute this guarantee and that this guarantee constitutes valid
and legally binding obligations of Xfone, enforceable in accordance with its
terms.
 
 
_________________________            _________________________
Date                                                                           
Signature


 
 
Annex B -2 -

--------------------------------------------------------------------------------

 


 